Form of Award – RSU

(Performance-based Vesting)

 

LIFEPOINT HOSPITALS, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

FOR

 

_____________________

Grant Number ___________________

 

1.Award of Restricted Stock Units.  LifePoint Hospitals, Inc. (the “Company”)
grants, as of February 25, 2014 (the “Date of Grant”), to __________________
(the “Recipient”), ______________ Restricted Stock Units (the “RSUs”).  Each RSU
represents the Company’s unsecured obligation to pay the Recipient, in Shares or
a combination of Shares and cash, up to 200% of the Fair Market Value of a
Share.  The RSUs shall be subject to the terms, provisions and restrictions set
forth in this Agreement and the LifePoint Hospitals, Inc. 2013 Long-Term
Incentive Plan (the “Plan”), which is incorporated herein for all purposes.  The
grant of this Award, the issuance of any Shares (or any other securities of the
Company pursuant thereto) and, if applicable, payment of cash, is subject to all
of the terms and conditions herein and in the Plan.  Unless otherwise provided
herein, terms used herein that are defined in the Plan and not defined herein
shall have the meanings attributable thereto in the Plan.

 

2.Vesting of RSUs.

 

(a)Performance Requirement.    

 

(i)The percentage of the Fair Market Value of a Share which is payable per RSU
(the “Percentage Payable”) shall be determined, except as otherwise provided in
this Agreement, according to the table below (the “Performance Goals”), based on
the Company’s three-year annualized total shareholder return (the “3-Year TSR”)
relative to a peer group, Standard and Poor’s Global Industry Classification
Standard’s Sub-industry: Health Care Facilities with over $500.0 million in
revenues or its equivalent (the “Relative 3-Year TSR”), during the Performance
Period:

 

 

 

 

 

Relative 3-Year TSR Achieved

 

Percentage Payable

25th Percentile

 

50%

37.5 Percentile

 

75%

50th Percentile

 

100%

62.5 Percentile

 

150%

75th Percentile or higher

 

200%

 

The Percentage Payable will be prorated if the level of Relative 3-Year TSR
achieved is between two of the levels specified in the chart above. 

 

(ii)The “Performance Period” for the Award is January 1, 2014, through December
31, 2016. 





--------------------------------------------------------------------------------

 

(iii)The Company’s 3-Year TSR shall be determined using the Company’s stock
price average for the last thirty (30) trading days in 2013 and the last thirty
(30) trading days in 2016.

 

(iv)Payment of the RSUs is conditioned upon the Committee certifying in writing
upon the completion of the Performance Period that the Performance Goals
specified herein were achieved and, if so, the level at which the Performance
Goals are achieved, except as otherwise provided in this Agreement.  If the
objectives are not achieved, the RSUs will be forfeited and shall not vest and
no payment shall be made hereunder.

 

(v)Performance shall be determined in accordance with generally accepted
accounting principles; provided, however, that such performance shall be
determined without regard to any change in accounting standards that may be
required by the Financial Accounting Standards Board during the Performance
Period, and by making appropriate adjustments to account for any spin-off or
sale of a subsidiary or the disposition of assets by the Company during the
Performance Period.  Any such adjustments shall be made in a manner that (A)
does not result in a discretionary increase in the amount payable under the
Award and (B) is otherwise consistent with the qualification of Awards as
“performance-based compensation” under Code Section 162(m) and the regulations
thereunder. 

 

(vi)Except as otherwise provided in this Agreement, there shall be no
proportionate or partial vesting of the RSUs in or during the months, days or
periods prior to the Vesting Date and all vesting of the RSUs shall occur only
on the Vesting Date. 

 

(b)General Vesting.  Except as otherwise provided in this Agreement, the RSUs
subject to this Agreement will vest on February 25, 2017 (the “Vesting Date”),
provided that the Continuous Service of the Recipient continues through and on
the Vesting Date and the Performance Goals are met.    

 

(c)Acceleration of Vesting Upon Death.    Notwithstanding any other provision in
this Agreement, in the event that the Recipient’s Continuous Service terminates
before the Vesting Date by reason of the Recipient’s death, the RSUs subject to
this Agreement shall be immediately vested as of the date of such death, and the
Percentage Payable per RSU shall be one hundred percent (100%) or, if greater,
the percentage determined pursuant to Section 2(a) above, except that such
determination shall be based on the period beginning January 1, 2014 and ending
on the date of the Recipient’s death and the last thirty (30) trading days
immediately prior to the Recipient’s death shall be used to measure performance.

 

(d)Acceleration of Vesting Upon Disability.    Notwithstanding any other
provision in this Agreement, in the event that the Recipient suffers a
Disability prior to the Vesting Date, the RSUs subject to this Agreement shall
be immediately vested as of the date of such Disability, and the Percentage
Payable per RSU shall be one hundred percent (100%) or, if greater, the
percentage determined pursuant to Section 2(a) above, except that such
determination shall be based on the period beginning January 1, 2014 and ending
on the date of the Recipient’s Disability and the last thirty (30) trading days
immediately prior to the Recipient’s Disability shall be used to measure
performance.





2

--------------------------------------------------------------------------------

 

 

(e)Acceleration of Vesting Upon a Change in Control.    Notwithstanding any
other provision in this Agreement, in the event of a “Change in Control,” as
defined in Section 9(b) of the Plan, during the Recipient’s Continuous Service,
the RSUs subject to this Agreement shall be immediately vested as of the date of
the Change in Control and the Percentage Payable per RSU shall be two hundred
percent (200%), unless either (i) the Company is the surviving entity in the
Change in Control and the RSU Award continues to be outstanding after the Change
in Control on substantially the same terms and conditions as were applicable
immediately prior to the Change in Control, or (ii) the successor company or its
parent company assumes or substitutes for the RSU Award, as determined in
accordance with Section 10(c)(ii) of the Plan. Notwithstanding the foregoing, in
the event the Recipient’s Continuous Service is terminated without Cause by the
Company or any Related Entity or by such successor company or by the Recipient
for Good Reason within 24 months following a Change in Control and the RSUs
subject to this Agreement did not vest pursuant to subsection (i) or (ii) of
this Section 2(e), the RSUs subject to this Agreement shall be immediately
vested as of the date of such termination of Continuous Service and the
Percentage Payable per RSU shall be two hundred percent (200%).

 

(f)Acceleration of Vesting Upon Termination.    Notwithstanding any other
provision in this Agreement and except as otherwise provided in Section 2(g), in
the event that the Recipient’s Continuous Service is terminated prior to the
Vesting Date either by the Company or any Related Entity without Cause or by the
Recipient for Good Reason, a portion of the RSUs equal to (i) the number of full
months of Continuous Service following the Date of Grant through the date of
termination, divided by (ii) the total number of months between the Date of
Grant and the Vesting Date, shall become vested as of the Vesting Date, provided
that the Performance Goals described herein are attained during the Performance
Period.  The Percentage Payable per RSU shall be the percentage, if any,
determined and certified by the Committee pursuant to Section 2(a) above. 

 

(g)Acceleration of Vesting Upon Retirement.    Notwithstanding any other
provision in this Agreement, if the Recipient terminates his or her Continuous
Service prior to the Vesting Date and after attaining age 62 (for reasons other
than the reasons described in Sections 2(c), 2(d), 2(e) and 2(f) hereof) and
completing at least five (5) years of Continuous Service (a “Retirement
Termination”), the RSUs shall vest on the Vesting Date, provided that the
Performance Goals described herein are attained during the Performance Period
and provided further that, during the period (the “Restricted Period”) beginning
on the date the Recipient has a Retirement Termination (the “Retirement Date”)
and continuing until the Vesting Date, the Recipient agrees that he or she will
not, in any capacity (including, but not limited to, as an owner, member,
partner, shareholder, consultant, advisor, financier, agent, employee, officer,
director, manager or otherwise), whether directly or indirectly, engage in a
Competitive Activity (as such term is hereinafter defined). If the Recipient
fails to comply with this provision, a portion of the RSUs equal to (i) the
number of full months following the Date of Grant through the date the Recipient
violates this provision, divided by (ii) the total number of months between the
Date of Grant and the Vesting Date, shall become vested as of the Vesting Date,
provided that the Performance Goals described herein are attained during the
Performance Period, and the unvested portion of the RSUs shall be
forfeited.  The Percentage Payable per RSU under this Subsection shall be the
percentage, if any, determined and certified by the Committee pursuant to



3

--------------------------------------------------------------------------------

 

Section 2(a) above.  As used in this Agreement, the term “Competitive Activity”
shall mean and refer to: any person or entity (including their successors
(including any successor(s) that results from any business combination, sale or
merger), assigns and transferees, whether by operation of law or otherwise)
that, whether on the Retirement Date or at any time within the Restricted
Period, derives more than fifty percent of its revenues from one or more
non-urban acute care hospitals (and associated outpatient healthcare
facilities).  Nothing in this subsection (g) shall prohibit the Recipient’s
ownership of stock in any publicly held company (other than the Company) listed
on a national securities exchange or whose shares of stock are regularly traded
in the over the counter market as long as such holding at no time exceeds two
percent (2%) of the total outstanding stock of such company. 

 

(h)Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

 

(i)“Delivery Date” means the date on which any portion of the RSUs subject to
this Agreement vest pursuant to this Section 2.  Notwithstanding the foregoing,
(x) in the event the RSUs subject to this Agreement become vested upon a Change
in Control, Delivery Date shall mean the date on or after the Change in Control
on which the Recipient has a Separation from Service, provided that such
Separation from Service occurs within 24 months following a Change in Control
which constitutes a “change in the ownership” of the Company, a “change in
effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company under Treasury Regulations
Section 1.409A-3(i)(5), or the date on which the RSUs subject to this Agreement
would have vested pursuant to Sections 2(b), 2(c) or 2(d) in the absence of a
Change in Control occurring, whichever occurs earliest, and (y) in the event the
Recipient’s Continuous Service is terminated without Cause by the Company or any
Related Entity or by such successor company or by the Recipient for Good Reason
within 24 months following a Change in Control, which does not constitute a
“change in the ownership” of the Company, a “change in effective control” of the
Company, or a “change in the ownership of a substantial portion of the assets”
of the Company under Treasury Regulations Section 1.409A-3(i)(5), or any
successor provision, and the RSUs subject to this Agreement did not vest
pursuant to subsection (i) or (ii) of Section 2(e), Delivery Date shall mean the
date on which the RSUs subject to this Agreement would have vested pursuant to
Section 2(a) in the absence of a Change in Control occurring.         

 

(ii)“Non-Vested RSUs” means any portion of the RSUs subject to this Agreement
that have not become vested pursuant to this Section 2.

 

(iii)“Separation from Service” means the voluntary or involuntary separation
from service with the Service Recipient, determined in a manner consistent with
Section 409A of the Code and the Treasury Regulations thereunder.

 

(iv)“Service Recipient” means the person or entity for whom the services
resulting in the grant of the RSUs were performed, and with respect to whom the
legally binding right to the Award arises, and all persons with whom such person
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all persons with whom
such person would be considered a single employer under Section



4

--------------------------------------------------------------------------------

 

414(c) of the Code (employees of partnerships, proprietorships, or other
entities under common control).

 

(v)“Specified Employee” means any Recipient who, at the time of his or her
Separation from Service, is a “key employee”, within the meaning of Section
416(i) of the Code, of any Service Recipient the shares of which are publicly
traded on an established securities market or otherwise, determined in
accordance with Section 409A of the Code.

 

(vi)“Vested RSUs” means any portion of the RSUs subject to this Agreement that
are and have become vested pursuant to this Section 2.  

 

3.Forfeiture of RSUs.    Except as otherwise provided in Section 2, if the
Recipient’s Continuous Service is terminated prior to the Vesting Date,  the
RSUs shall be forfeited immediately upon such termination of Continuous Service
without any payment to the Recipient. 

 

4.Settlement of the RSUs.    

 

(a)Medium of Payment.    If the  Percentage Payable per RSU,  determined in
accordance with Section 2, is less than or equal to 100%, the Vested RSUs shall
be settled in a number of Shares equal to the number of Vested RSUs, multiplied
by the Percentage Payable per RSU. If the Percentage Payable per RSU is greater
than 100%, the Vested RSUs shall be settled in (i) a number of Shares equal to
the number of Vested RSUs, multiplied by 100%, plus (ii) cash equal to the Fair
Market Value of a Share on the date the Committee certifies the level of
Performance Goals achieved, multiplied by the portion of the Percentage Payable
per RSU that exceeds 100%, multiplied by the number of Vested RSUs.
Notwithstanding the foregoing, if the RSUs become vested due to the Recipient’s
death or Disability, the Fair Market Value of a Share on the date of the
Recipient’s death or Disability, as applicable, shall be used to calculate any
cash payment.  Furthermore, if the RSUs become vested on a Change in Control
pursuant to Section 2(e), the price paid per share in connection with such
Change in Control shall be used to calculate any cash payment.  If the RSUs
become vested on the Recipient’s termination of Continuous Service following a
Change in Control pursuant to Section 2(e), the Fair Market Value of a Share on
the date of the Recipient’s termination of Continuous Service shall be used to
calculate any cash payment.   

 

(b)Payment.  The Company shall deliver to the Recipient or in the event of the
Recipient’s death, to the beneficiary or beneficiaries designated by the
Recipient, or if the Recipient has not so designated any beneficiary(ies), or no
designated beneficiary survives the Recipient, to the personal representative of
the Recipient’s estate, Shares and, if applicable, cash as provided in Section
4(a),  on, or as soon as administratively practicable after, the Delivery Date,
but in no event more than sixty (60) days thereafter. Notwithstanding the
foregoing, in the event there is a Change in Control on or before the date on
which the Company would otherwise deliver Shares pursuant to this Section 4(b),
the Company may, in lieu of delivering Shares, deliver the consideration
(whether stock, cash or other securities or property) received in the Change in
Control transaction by holders of Shares, or such other consideration as
determined by the Committee in its sole discretion, equal to the Fair Market
Value of the per Share consideration received by holders of Shares in the
applicable transaction, multiplied by the



5

--------------------------------------------------------------------------------

 

number of Vested RSUs that were deliverable pursuant to this Section 4.  The
determination of such substantial equality of Fair Market Value of consideration
shall be made by the Committee in its sole discretion and its determination
shall be conclusive and binding. 

 

(c)Distribution to Specified Employees.  Notwithstanding the foregoing, if the
Recipient is a Specified Employee, then no payments otherwise required to be
made under this Agreement on account of the Recipient’s Separation from Service
shall be made before the date that is six (6) months after the date of the
Recipient’s Separation from Service or, if earlier, the date of the Recipient’s
death if such deferral is required to comply with Section 409A of the Code.

 

5.Rights with Respect to RSUs.

 

(a)No Rights as Shareholder Until Delivery.  Except as otherwise provided in
this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to Shares corresponding to the RSUs unless and until
those Shares are delivered to the Recipient (and thus shall have no voting
rights, or rights to receive any dividend declared, before those Shares are so
delivered).  On or after delivery, the Recipient shall have, with respect to the
Shares delivered, all of the rights of a holder of Shares granted pursuant to
the articles of incorporation and other governing instruments of the Company, or
as otherwise available at law.  

 

(b)Adjustments to RSUs.  If at any time while this Agreement is in effect and
before the RSUs have been settled, there shall be any increase or decrease in
the number of issued and outstanding Shares of the Company through the
declaration of a stock dividend or through any recapitalization resulting in a
stock split-up, combination or exchange of such Shares, then the RSUs subject to
this Agreement shall be adjusted in the same manner as the outstanding Shares of
the Company.  If any such adjustment shall result in a fractional RSU, such
fraction shall be disregarded.

 

(c)No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Related Entity to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related Entity of any capital stock of the Company
or any Related Entity, including any equity or debt securities, or preferred or
preference stock that would rank prior to or on parity with the Shares
represented by the RSUs and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that such Shares include, have or
possess, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company or any Related
Entity; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company or any Related Entity; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

 





6

--------------------------------------------------------------------------------

 

(d)Dividend Equivalents.  During the term of this Agreement, the Recipient shall
have the right to receive distributions (the “Dividend Equivalents”) from the
Company equal to any dividends or other distributions that would have been
distributed to the Recipient if each RSU was instead an issued and outstanding
Share owned by the Recipient.  Dividend Equivalents payable with respect to the
RSUs subject to this Agreement shall be subject to the following terms and
conditions: (i) Dividend Equivalents payable with respect to the RSUs subject to
this Agreement shall be paid on the date the RSUs to which such Dividend
Equivalents relate are settled under Section 4 hereof, with such Dividend
Equivalents to be accumulated, without interest, by the Company (the
“Accumulated Dividend Equivalents”), (ii) all Accumulated Dividend Equivalents
payable with respect to the RSUs subject to this Agreement shall be paid in
cash, reduced by any applicable withholding taxes, and (ii) any Accumulated
Dividend Equivalents with respect to the RSUs subject to this Agreement shall be
forfeited and all rights of the Recipient to such Accumulated Dividend
Equivalents shall terminate, without further obligation on the part of the
Company, unless the portion of the RSUs subject to this Agreement to which such
Accumulated Dividend Equivalents relate become Vested RSUs pursuant to Section 2
hereof.  Each Dividend Equivalent shall be treated as a separate payment for
purposes of Section 409A of the Code.

 

6.Transferability.  The RSUs are not transferable unless and until the Shares
have been delivered to the Recipient in settlement of the RSUs in accordance
with this Agreement, otherwise than by will or under the applicable laws of
descent and distribution. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the
Recipient.  Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any RSUs prior to the date on which
the Shares have been delivered to the Recipient in settlement of the RSUs shall
be void ab initio.  For purposes of this Agreement, “Transfer” shall mean any
sale, transfer, encumbrance, gift, donation, assignment, pledge, hypothecation,
or other disposition, whether similar or dissimilar to those previously
enumerated, whether voluntary or involuntary, and including, but not limited to,
any disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

 

7.Tax Matters.

 

(a)Withholding.  Any tax withholding obligation of the Company arising in
connection with this Award, and/or the lapse of restrictions with respect
hereto, shall, to the extent permitted by law, be satisfied by the retention of
cash and/or Shares issuable pursuant to this Award that have a then-current Fair
Market Value equal to the amount of any federal, state or local taxes of any
kind required by law to be withheld with respect to this Award.  If the
retention of Shares described in the foregoing sentence is not permitted by law,
as a condition to the Company’s obligations with respect to the RSUs (including,
without limitation, any obligation to deliver any Shares) hereunder, the
Recipient shall make arrangements satisfactory to the Company to pay to the
Company any federal, state or local taxes of any kind required to be withheld
with respect to the vesting or delivery of Shares corresponding to such RSUs. 

 

(b)Recipient’s Responsibilities for Tax Consequences.  The tax consequences to
the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or



7

--------------------------------------------------------------------------------

 

delivery thereof) are the sole responsibility of the Recipient.  The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and the Recipient’s filing, withholding and payment (or
tax liability) obligations. 

 

8.Amendment, Modification & Assignment.  This Agreement may only be modified or
amended in a writing signed by the parties hereto.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.  This Agreement (and Recipient’s rights hereunder)
may not be assigned, and the obligations of Recipient hereunder may not be
delegated, in whole or in part.  The rights and obligations created hereunder
shall be binding on the Recipient and his heirs and legal representatives and on
the successors and assigns of the Company.

 

9.Complete Agreement.  This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

 

10.Miscellaneous.

 

(a)No Right to (Continued) Employment or Service.  This Agreement and the grant
of RSUs hereunder shall not confer, or be construed to confer, upon the
Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

 

(b)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

(c)Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of RSUs hereunder, such provision shall be stricken
as to such jurisdiction and the remainder of this Agreement and the award
hereunder shall remain in full force and effect).

 

(d)No Trust or Fund Created.  Neither this Agreement nor the grant of RSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Recipient or any other person.  To the extent that the Recipient or any
other person acquires a right to receive payments from the



8

--------------------------------------------------------------------------------

 

Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

(e)Law Governing.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

 

(f)Interpretation.  This award of RSUs is subject to all of the terms,
provisions and restrictions of this Agreement and the Plan.  All decisions or
interpretations of the Board or the Committee upon any questions arising under
this Agreement or the Plan are binding, conclusive and final. 

 

(g)Headings.  Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference.  Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

 

(h)Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 330 Seven Springs Way,
Brentwood, Tennessee 37207, or if the Company should move its principal office,
to such principal office, and, in the case of the Recipient, to the Recipient’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.

 

(i)Compliance with Section 409A

 

(i)General.  It is the intention of both the Company and the Recipient that the
benefits and rights to which the Recipient could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that
intention.  If the Recipient or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Recipient and on the
Company).

 

(ii)No Representations as to Section 409A Compliance.  Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the shares of RSUs and the Dividend Equivalents, if any, awarded pursuant to
this Agreement are exempt from, or satisfy, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event



9

--------------------------------------------------------------------------------

 

that any provision of this Agreement, or any amendment or modification thereof
or any other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.

 

(iii)No Acceleration of Payments.  Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

(iv)Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Recipient is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

(j)Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation. 

 

(k)Clawback of Benefits.  The Committee shall have full authority to implement
any policies and procedures that it determines to be necessary or appropriate to
comply with applicable securities laws or other laws, including, without
limitation, Section 10D of the Exchange Act and any rules promulgated
thereunder, including without limitation, including in this Agreement, or
amending any this Agreement, without the consent of the Recipient, to include
language for the clawback (recapture) by the Company of any benefits under this
Agreement that the Committee deems necessary or appropriate to comply with that
statutory provision and those rules.

 

 

 



10

--------------------------------------------------------------------------------